Citation Nr: 1416783	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  08-37 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for service connected plantar fasciitis of the right foot, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for service connected plantar fasciitis of the right foot, currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active duty from July 1981 to July 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Winston-Salem, North Carolina, regional office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO granted service connection for plantar fasciitis of the right foot and assigned a 10 percent rating, effective January 29, 2007.  It denied a rating in excess of 10 percent for service connected plantar fasciitis of the left foot.  

The appeal was remanded by the Board in February 2012.  

Unfortunately, this appeal must again be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In November 2012, the Veteran reported that he had received treatment from his VA doctor for his feet on October 16, 2012, and that this doctor had noted that the feet were painful to touch or pressure.  He requested that these records be obtained and considered by the Board.  

The October 2012 supplemental statement of the case specifically states that VA treatment records dated through October 16, 2012 had been considered.  These records do not appear in the electronic or paper claims files.  This was also noted by the Veteran's representative in a brief to the Board.  VA has a duty to associate these records with claims file.  38 U.S.C.A. § 5103A(d). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's VA treatment for plantar fasciitis since March 2012.  

2.  If additional records indicate a change in the disability since the last VA examination, afford the Veteran a new examination to evaluate the severity of his plantar fasciitis.

3.  If the benefits sought are not fully granted, issue a supplemental statement of the case; then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

